Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 1 of 10
Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 2 of 10
Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 3 of 10
Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 4 of 10
Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 5 of 10
Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 6 of 10
Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 7 of 10
Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 8 of 10
Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 9 of 10
Case 18-35459   Doc 38   Filed 04/18/19 Entered 04/18/19 09:37:12   Desc Main
                          Document     Page 10 of 10
